DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s arguments/remarks made in an amendments filed on 26 November 2021.
Claims 1 – 13 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ookubo et al. (US 9,314,855 B2), hereinafter Ookubo.

Regarding claim 1, Ookubo discloses an electric tool (1, fig. 1) comprising:
(40, fig. 1); 
a tip tool (20, fig. 1) which is driven by the motor (40); 
an operation unit (61, 62, fig. 1) which is operated by an operator; and 
a control unit (50, figs. 1, 2) which drives the motor (40) when the operation unit (61, 62) is operated, 
wherein the control unit (50) drives the motor at a first rotation speed after an operation with the operation unit is started when the tip tool is set to a non-operating state, and to drive the motor at a second rotation speed higher than the first rotation speed when the tip tool is set to be in an operating state (Col. 8, ll. 6 – 15 and 34 – 46 describes when a soft start switching switch 67 is on, the speed of motor 40 performs at the first rotation speed or low speed when a detected signal of the load current of motor 40 detected by current detection circuit 57 is smaller than a set signal of load current setting circuit 65 – in other words, when the tip tool is set to a non-operating state.   Col. 8, ll. 47 – 54 describes the speed of motor 40 performs at the second rotation or the rotation corresponding to the extent of pulling the trigger of switch trigger 61 when a detected signal of the load current of motor 40 detected by current detection circuit 57 is equal to or larger than the set signal of load current setting circuit 65 – or in other words, when the tip tool is set to be in an operating state. Please note, the load current of the motor is proportional to the load on the tip tool thus a no/low load on the tip tool or, non-operating state, corresponds to a low load current of the motor and a load on the tip tool due to work upon a workpiece or, an operating state, corresponds to a high load current to the motor), and 
(The examiner deems when soft start switching switch is switched off as the claimed “a predetermined condition”.  Col. 8, ll. 41 – 52 describes when under the predetermined condition of the soft start switching switch 67 being switched off, the speed of motor 40 performs solely at the second rotation or the rotation corresponding to the extent of pulling the trigger of switch trigger 61 regardless if the motor is in the non-operating state or the operating state.  The examiner further deems when the soft start switching switch 67 is switched off, the speed of motor 40 performs solely at the second rotation or the rotation corresponding to the extent of pulling the trigger of switch trigger 61 whether the switch trigger 67 is pulled before or after the motor 40 stops driving).

Regarding claim 2, Ookubo discloses a detection unit (54, fig. 2) which detects a load to be applied to the motor, wherein the control unit determines that the tip tool is in the non-operating state when the load detected by the detection unit is less than a first setting value and determines that the tip tool is in the operating state when the load is equal to or greater than the first setting value (Col. 8, ll. 34 – 46 describes current detection circuit 54 detects the load current of motor 40. Col. 8, ll. 34 – 46 further discloses the motor speed is subject to low speed or less when a detected signal of the load current of motor 40 detected by current detection circuit 57 is smaller than a set signal, or first setting value, of load current setting circuit 65 – in other words, when the tip tool is set to a non-operating state.   Col. 8, ll. 47 – 54 describes the speed of motor 40 performs at the second rotation or the rotation corresponding to the extent of pulling the trigger of switch trigger 61 when a detected signal of the load current of motor 40 detected by current detection circuit 57 is equal to or larger than the set signal, or first setting signal, of load current setting circuit 65 – or in other words, when the tip tool is set to be in an operating state.  Please note, the load current of the motor is proportional to the load on the tip tool wherein no/low load on the tip tool corresponds to a low load current of the motor and a load on the tip tool due to work upon a workpiece correspond to a high load current to the motor). 

Regarding claim 3, Ookubo discloses the predetermined condition is a condition that a rotation speed of the motor is not equal to a predetermined rotation speed or not less than the predetermined rotation speed (When the predetermined condition is the soft start switching switch 67 is switched off and switch trigger 61 is fully pulled motor 40 will drive at the second rotation speed or the rotation speed corresponding to the extent of pulling the trigger of switch trigger 61 such that the rotation speed of the motor 40 under second rotation speed will be greater than than the predetermined speed of the motor under the low speed control.  If the operation unit or the switch trigger 61 is operated again after the operation unit or the switch trigger 61 is released, the motor 40 will again drive at the second rotation speed or the rotation speed corresponding to the extent of pulling the trigger of switch trigger 61.  Col. 8, ll. 54 – 59 and col. 12, 41 – 54 describes when soft start switching switch 67 is off, rotation speed of motor 40 is controlled by adjusting the extent of pulling of switch trigger 61 thus the Examiner deems when the switch trigger 61 is released, the motor 40 will decelerate and if switch trigger 61 is then fully pulled before motor 40 decelerates to a stop wherein the rotation speed of motor 40 is not less than the predetermined speed of the low speed control, motor 40 will accelerate and drive at the second rotation speed or the rotation speed corresponding to the extent of fully pulling the trigger of switch trigger 61).

Regarding claim 4, Ookubo discloses the predetermined condition is a condition that a predetermined period of time has not elapsed since the operation is released (When the predetermined condition is the soft start switching switch 67 is switched off and switch trigger 61 is fully pulled, motor 40 will drive at the second rotation speed or the rotation speed corresponding to the extent of pulling the trigger of switch trigger 61.  Col. 8, ll. 54 – 59 and col. 12, 41 – 54 describes when soft start switching switch 67 is off, rotation speed of motor 40 is controlled by adjusting the extent of pulling of switch trigger 61 thus the Examiner deems when switch trigger 61 is released, motor 40 will decelerate and if switch trigger 61 is then fully pulled, motor 40 will immediately accelerate and drive at the second rotation speed or the rotation speed corresponding to the extent of fully pulling the trigger of switch trigger 61.  Since motor 40 immediately accelerates when switch trigger 61 is fully pulled, the power tool can be driven to the second rotation speed before any predetermined period of time has elapsed).

Regarding claim 5, Ookubo discloses the predetermined condition is a condition after the operation is released in a state where a load to be applied to the motor is equal to or greater than a second setting value (When the predetermined condition is the soft start switching switch 67 is switched off and motor 40 experiences any load current (i.e. a load current equal to or greater than 0), motor 40 will drive at the second rotation speed or the rotation speed corresponding to the extent of pulling the trigger of switch trigger 61.  Col. 8, ll. 54 – 59 and col. 12, 41 – 54 describes when soft start switching switch 67 is off, rotation speed of motor 40 is controlled by adjusting the extent of pulling of switch trigger 61 thus the Examiner deems when switch trigger 61 is released, motor 40 will decelerate and if switch trigger 61 is then fully pulled when motor is experiencing a load current equal to or greater than 0, motor 40 will accelerate and drive at the second rotation speed or the rotation speed corresponding to the extent of fully pulling the trigger of switch trigger 61).

Regarding claim 6, Ookubo discloses the predetermined condition is a condition after the operation with the operation unit and the operation released are repeated (When the predetermined condition is the soft start switching switch 67 is switched off and trigger switch 61 is pulled and released repeatedly, motor 40 will drive at the second rotation speed or the rotation speed corresponding to the extent of pulling the trigger of switch trigger 61.  Col. 8, ll. 54 – 59 and col. 12, 41 – 54 describes when soft start switching switch 67 is off, rotation speed of motor 40 is controlled by adjusting the extent of pulling of switch trigger 61 thus the Examiner deems when switch trigger 61 is released, motor 40 will decelerate and if switch trigger 61 is then fully pulled, motor 40 will accelerate and drive at the second rotation speed or the rotation speed corresponding to the extent of fully pulling the trigger of switch trigger 61 regardless of the number of times switch trigger 61 is released and pulled).

Regarding claim 7, Ookubo discloses when the motor is driven at the second rotation speed, the control unit drives the motor at the second rotation speed for at least a predetermined period of time even when the tip tool is set to be in the non-operating state (Col. 8, ll. 54 – 59 and col. 12, 41 – 54 describes when soft start switching switch 67 is off, rotation speed of motor 40 is controlled by adjusting the extent of pulling of switch trigger 61 thus the Examiner deems control unit 50 drives motor 40 at the second rotation speed or the rotation speed corresponding to the extent of pulling the trigger of switch trigger 61 whether the tip tool is in the non-operating state or in the operating state for any predetermined period of time).

Regarding claim 8, Ookubo discloses a movement transmission mechanism (col. 4, l. 25; “a power transmission mechanism”) which is capable of transmitting a rotating force and a striking force to the tip tool through a driving force of the motor (40) (col. 4, ll. 26 – 46); and a switching mechanism (8, fig. 1) which switches to drive the tip tool in any mode of a plurality of modes including at least a striking mode and a rotation striking mode (col. 4, ll. 5 – 11).

Regarding claim 9, Ookubo discloses the control unit (50) drives the motor at the second rotation speed regardless of the state of the tip tool only when the switching mechanism selects the striking mode (Col. 12, ll. 41 – 54 describes the switching member 8 and the soft start switching switch 67 operating in unison such that when “hammer mode” is selected using the switching member 8, the soft start switching switch 67 adopts a soft start release state, or in other words, the soft start switching switch 67 is switched off. Col. 8, ll. 41 – 52 describes when the soft start switching switch 67 is switched off, the speed of motor 40 performs solely at the second rotation or the rotation corresponding to the extent of pulling the trigger of switch trigger 61 regardless if the motor is in the non-operating state or the operating state).

Regarding claim 10, Ookubo discloses the control unit (50) drives the motor (40) at the first rotation speed in a case where the operation unit is operated again when a mode selected is switched by the switching mechanism (8) before the motor is stopped after the operation is released (Col. 8, ll. 6 – 15 and 34 – 46 describes the first control when a soft start switching switch 67 is on wherein the speed of motor 40 performs at the first rotation speed or low speed when a detected signal of the load current of motor 40 detected by current detection circuit 57 is smaller than a set signal of load current setting circuit 65.  Col. 10, l. 40 – col. 12, l. 29 describes the operation and speed control of the power tool using the first control in “rotary mode” and in “rotary hammer mode” as selected from switching member 8 wherein changing from the first rotation speed or low speed rotation of the motor 40 to the second rotation speed is dependent on the detected signal of the load current of motor 40 detected by current detection circuit 57.  Thus, the Examiner deems when power tool 1 is in “rotary hammer mode” and the detected signal of the load current of motor 40 detected by current detection circuit 57 is smaller than the set signal of load current setting circuit 65, if switching member 8 is switched to “rotary mode” while the detected signal is smaller than the set signal of load current setting circuit 65, then power tool 1 in “rotary hammer mode” would continue to be driven in the first rotation speed.  Please note col. 10, ll. 24 – 39 describes the mechanics of switching member 8 to switch from “rotary hammer mode” to “rotary mode” wherein the Examiner deems the switch from “rotary hammer mode” to “rotary mode” can be performed whether trigger switch 61 is pulled or released, or whether the motor 40 is running or stopped).

Regarding claim 11, Ookubo discloses the operation unit (61, 62) is a trigger switch (col. 4, l. 15; “a trigger switch 61”).

Regarding claim 12, Ookubo discloses the motor (40) is a brushless motor (col. 3, l. 66; “the brushless motor (DC motor) 40”).

Allowable Subject Matter
Claim 13 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 13, upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed limitation, “the second control is to drive the motor at the second rotation speed regardless of a state of the tip tool under a predetermined condition which is fulfilled only by operation of the trigger switch after the operation for the trigger switch is released in a state where the motor is driven at the second rotation speed.”  The closest prior art of record, Ookubo, discloses the second control is to drive the motor at the second rotation speed regardless of the state of the tip tool under a predetermined condition which is fulfilled only by operation of the soft start switching switch – not the trigger switch as required by the claim.  The prior art of record neither anticipated nor renders obvious the claimed limitation.  Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Response to Arguments 
Applicant’s amendments, filed 26 November 2021, with respect to the rejection of claims 1 – 12 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 1 – 12 under 35 USC 112(b) has been withdrawn. 
Applicant's amendments and arguments, filed 26 November 2021, with respect to the rejection of claims 1 – 12 under 35 USC 102(a)(1) have been fully considered but they are not persuasive.

Regarding claim 1, Applicant submits, the references Ookubo fails to disclose the feature "wherein the control unit drives the motor at a second rotation speed higher than the first rotation speed when the tip tool is set to be in the operating state, and after that, drives the motor at the second rotation speed regardless of a state of the tip tool in a case where the operation unit is operated again under a predetermined condition after the operation for the operation unit is released in a state where the motor is driven at the second rotation speed and before the motor stops driving" recited in claim 1. 

The device of reference Ookubo includes the soft start switching switch 67 in addition to the switch trigger 61 . In more detail, when the soft start switching switch 67 is ON, then a first control is performed, and when the soft start switching switch 67 is OFF, then a second control is performed. That is to say, in the device of Ookubo, regardless of whether the motor is rotated at the second rotation speed, the motor will still be driven at the second rotation speed as long as the soft start switching switch 67 is OFF. 

In comparison, the control of' the electric tool recited in claim 1 is a continuous control. Accordingly, Applicant submits, the references Ookubo fails to disclose the feature "wherein the control unit drives the motor at a second rotation speed higher than the first rotation speed when the tip tool is set to be in the operating state, and after that, drives the motor at the second rotation speed regardless of a state of the tip tool in a case where the operation unit is operated again under a predetermined condition after the operation for the operation unit is released in a state where the motor is driven at the second rotation speed and before the motor stops driving" recited in claim 1. 

In light of the above, withdrawal of the 35 U.S.C. 1 02 rejection to claim  1 is respectfully requested. Moreover, if claim 1 is allowable over the cited references, then its dependent claims also stand non-obvious over the cited references as a matter of law. See [n re Fine, 837 F.2d 1071 (Fed. Cir. 1988).

	In response to applicant’s argument that the amended claim overcomes the prior art reference of Ookubo, the limitation, “where the operation unit is operated again under a predetermined condition” is broad and allows any action in combination with operating the operation unit that permits the function of driving the motor at the second rotation speed regardless of a state of the tip tool to satisfy the claim.  Ookubo discloses that when the soft start switching switch is switched off after the operation unit is released and before the motor stops driving, when the operation unit is operated again, the motor will be driven at the second speed regardless of the state of the too tip – thus satisfying the claim.  Therefore, applicant’s amendment and arguments are not persuasive and the rejection is maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        26 February 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731